—Judgment, Supreme Court, Bronx County (Edward McLaughlin, J.), rendered February 14, 2000, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
After a suitable inquiry, the court properly found that defendant failed to successfully complete a drug program as required by the terms of his plea agreement, and properly exercised its discretion in imposing the sentence defendant had been warned *171to expect in the event that he failed to complete the program (see People v Avery, 85 NY2d 503, 507-508; People v Torres, 277 AD2d 12, lv denied 96 NY2d 764; see also Williams v New York, 337 US 241). Concur — Tom, J.P., Sullivan, Rosenberger, Ellerin and Rubin, JJ.